Opinion issued July 18, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00241-CV
                            ———————————
                         LURO C. TAYLOR, Appellant
                                         V.
           COMMISSION FOR LAWYER DISCIPLINE, Appellee



                    On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-82179


                          MEMORANDUM OPINION

      Appellant, Luro C. Taylor, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. CIV. P. 145; TEX. R. APP. P. 5,

20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b), 51.941(a), 101.041;

Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). Further, appellant has not paid or made arrangements to pay

the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being

notified that this appeal was subject to dismissal, appellants did not adequately

respond. See TEX. R. APP. P. 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                         2